DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/22 and 12/12/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu in US Publication 2020/0181936.
Regarding Claim 5, Zhu teaches a sunshade tent comprising: a frame assembly comprising: a plurality of legs (202), each of the legs comprising: a first connection mechanism (see Fig. 19) arranged at a first end of each of the legs; horizontal connecting members (212/214) configured to be fixedly attached proximal to the first end of each of the legs; and a mounting base (204) positioned proximal a second end of each of the legs; a plurality of first rafters (228), at least one of the first rafters detachably attached to a corresponding one of the legs via the first connection mechanism, wherein the first connection mechanism is configured to position the attached at least one of the first rafters at an inclination relative to the horizontal connecting members; and a plurality of second rafters (230), wherein at least one of the second rafters is fixedly attached to a corresponding one of the horizontal connecting members, wherein each of the second rafters comprise first interlocking elements (220) and second interlocking elements (218), wherein the at least one of the second rafters is fixedly attached to the corresponding one of the horizontal connecting members via the second interlocking elements; and sheet assemblies (236-241), each of the sheet assemblies comprising a plurality of grooves (between panels), wherein each of the sheet assemblies are configured to detachably attach to a corresponding one of the second rafters, wherein each of the sheet assemblies are configured to detachably attach to the corresponding one of the second rafters via the first interlocking elements of the corresponding one of the second rafters.
Regarding Claim 6, Zhu teaches a sunshade tent comprising: a frame assembly comprising: a plurality of legs (202), each of the legs comprising: a first connection mechanism (see Fig. 19) arranged at a first end of each of the legs; horizontal connecting members (212/214) configured to be fixedly attached proximal to the first end of each of the legs; and a mounting base (204) positioned proximal a second end of each of the legs; a plurality of first rafters (228), at least one of the first rafters detachably attached to a corresponding one of the legs via the first connection mechanism, wherein the first connection mechanism is configured to position the attached at least one of the first rafters at an inclination relative to the horizontal connecting members; and a plurality of second rafters (230), wherein at least one of the second rafters is fixedly attached to a corresponding one of the horizontal connecting members and the plurality of second rafters comprise a plurality of foldable cross tubes (232/234/226 insofar that these tubes can be dismantled and folded together), and sheet assemblies (236-241), each of the sheet assemblies comprising a plurality of grooves (between panels), wherein each of the sheet assemblies are configured to detachably attach to a corresponding one of the second rafters.

Allowable Subject Matter
Claims 2-4, 7, and 8 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/5/22 have been fully considered but they are not persuasive. 
The applicant's arguments regarding the second connectors of the second rafters have been considered but are not persuasive. Element 220 of the device has been identified as the "second connectors" recited in the claim and function to detachably attach the sheet assemblies to the second rafters. The applicant appears to rely on features (such as the specific arrangement of elements shown in Fig. 2 and those recited later in Claim 9) that are not recited in the rejected claims. Additionally, by further limiting the structure of the second connectors in Claim 9, the structure of the second connectors in Claim 5 must, by definition, be broader and is deemed anticipated by Zhu.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific manner of the folding of the second rafters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636